Citation Nr: 0420239	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  98-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) granted service-connection for PTSD 
evaluated as 10 percent disabling, effective April 14, 1995, 
date of claim.  The veteran appealed the assignment of a 10 
percent rating for PTSD.

The Board issued a decision in September 1999 that denied 
entitlement to a disability rating greater than 10 percent 
for PTSD.  The veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (CAVC).

In October 2000, the CAVC issued a Memorandum Decision that 
granted a Joint Motion for Remand that found that the Board 
had failed to provide adequate reasons and bases for its 
decision.  The CAVC vacated the Board's September 1999 
decision and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).  

In June 2002, the Board remanded this case for additional 
development.  While in Remand status, a July 2002 rating 
decision shows that the RO granted an increased 30 percent 
rating for PTSD, retroactively to April 14, 1995, date of 
claim.  As the increased evaluation did not reflect the 
maximum evaluation authorized under the rating schedule, the 
issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board issued a decision in April 2003 that denied 
entitlement to a disability rating greater than 30 percent 
for PTSD.  The veteran appealed to the CAVC.

In February 2004, the CAVC issued a Memorandum Decision that 
granted a Joint Motion for Remand that found that the Board 
had failed to provide adequate reasons and bases for its 
decision.  The CAVC vacated the Board's April 2003 decision 
and remanded the case pursuant to 38 U.S.C.A. § 7252(a).  

In a June 2004 statement, the veteran's representative noted 
for the first time that the veteran is claiming service 
connection for various disabilities secondary to service-
connected PTSD.  Such new matter is referred to the RO for 
formal adjudicatory action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans'  
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The Board notes that CAVC has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), as recently 
amended, requires VA to inform a claimant of which evidence 
VA will provide and which evidence claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)

The Board is compelled to remand this case to enforce 
compliance with the provisions of the new section 5103(a) 
which requires VA to inform the veteran of information or 
evidence necessary to substantiate the claim as well as which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.

Importantly, the Board recognizes that the issue of 
entitlement to an initial evaluation greater than 30 percent 
for PTSD remains unresolved, clinically. 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Specifically, 
additional development to include a VA psychiatric 
examination with supplemental battery of psychological 
testing is needed, in order to determine the symptomatology 
and impairment solely caused by PTSD, as distinguished from 
manifestations/symptoms associated with any coexisting 
nonservice-connected psychiatric disorders.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board notes that in Massey v. 
Brown, 7 Vet. App. 204 (1994), the CAVC held that in 
psychiatric rating cases, the examination findings must be 
correlated to the pertinent rating criteria.

Also, the record shows that the veteran participates in a 
regular outpatient PTSD program at the VA Medical Center (MC) 
in Cincinnati, Ohio.  All outstanding pertinent VA treatment 
records dating from approximately October 2002, to the 
present should be obtained for appellate consideration 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

During the course of the appeal, the information added to the 
record shows the veteran is claiming entitlement to 
individual unemployability (TDIU) which is inextricably 
intertwined with the current claim for increase.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The veteran's claims file must be 
reviewed, to ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied to include requesting the 
veteran to submit any evidence in his 
possession that pertains to the claim, or 
something to the effect that the veteran 
should "give us everything you've got" 
pertaining to his claim of entitlement to 
an initial evaluation greater than 30 
percent for PTSD and entitlement to a 
TDIU.  See also 38 C.F.R. § 3.159 (2003).  
See also Veterans Benefits Act of 2003, 
P.L. 108- 183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____) (permits VA to adjudicate 
a claim within a year of receipt.)  This 
provision is retroactive to November 9, 
2000, the effective date of the VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In this regard, the veteran should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional outstanding 
records referable to treatment of PTSD.

After obtaining any necessary 
authorization or medical releases, 
legible copies of the veteran's complete 
treatment reports should be secured and 
associated with the claims file from all 
sources identified whose records have not 
previously been secured.   Regardless of 
the veteran's response, all outstanding 
ongoing regular VA group and individual 
psychiatric treatment reports should be 
secured.

3.  If any of the relevant records sought 
are unavailable, the veteran should be 
notified of such fact and of the specific 
records not obtained, with an explanation 
of the efforts used to obtain those 
records, and describing any further 
action to be taken with respect to the 
claim.

4.  The veteran should be provided with a 
VA Form 
21-8940, Application For Increased 
Compensation Based On Individual 
Unemployability, for completion and 
return to VA.

5.  The veteran should be afforded a VA 
special psychiatric examination by a 
board certified psychiatrist, who has not 
previously examined the veteran, to 
include on a fee basis, if necessary, 
with battery of supplemental 
psychological tests for the purpose of 
ascertaining the current nature and 
extent of severity of PTSD.  The entire 
claims folder, copies of the rating 
criteria for evaluating mental disorders 
prior to and following November 7, 1996, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.

Any necessary special studies, in 
addition to supplemental psychological 
testing, must be accomplished to 
differentiate PTSD symptoms from 
coexisting psychiatric disorders(s).  
During the course of the examination, the 
examiner should identify all of the 
symptoms or manifestations of the 
veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
solely from PTSD.  The examiner should 
include a definition of the numerical GAF 
code assigned, as it relates to the 
veteran's occupational and social 
impairment solely due to PTSD.

The examiner should also offer an opinion 
as to how each symptom or manifestation 
of the veteran's PTSD affects his social 
and industrial adaptability.  The 
examination findings must be correlated 
to the pertinent rating criteria with the 
examiner recording pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence of PTSD and the extent of each of 
the factors provided in the rating 
criteria under Diagnostic Code 9411 for 
each of the rating levels of the old and 
amended criteria for rating psychiatric 
disorders.

The examiner should also indicate whether 
the level of impairment attributable to 
PTSD has remained largely constant since 
April 14, 1995.  If it has not, the 
examiner should identify those periods 
during which the level of impairment 
resulting from PTSD has increased or 
decreased from the current level of 
impairment.  For each such period, the 
examiner should report all symptomatology 
associated with PTSD; should provide 
sufficient findings to characterize the 
severity of the level of disability 
resulting from PTSD, including GAF 
evaluations limited to the effects of 
PTSD; and should distinguish between the 
symptomatology attributable to PTSD and 
the symptomatology not associated with 
PTSD.  Thereafter, the examiner should 
attempt to reconcile any contradictory 
findings or conclusions documented in the 
claims file as well as address any 
discrepancy between various GAF 
evaluations assigned to the veteran's 
disability.

Any opinions expressed by the examiner as 
to the severity of PTSD must be 
accompanied by a complete rationale.

5.  The veteran should be afforded a VA 
social and industrial survey for purposes 
of determining the impact of his PTSD on 
his employability status.  

6.  Thereafter, the claims file should be 
reviewed to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the requested examination 
reports and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the claim for 
entitlement to an initial evaluation 
greater than 30 percent for PTSD should 
be readjudicated.  Thereafter, the issue 
of entitlement to a TDIU should formally 
adjudicated.  The consideration of the 
CAVC's holding in Fenderson v. West, 12 
Vet. App. 119 (1999) and the 
applicability of the criteria under 38 
C.F.R. 
§ 3.321(b)(1) (2003) should be 
documented. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be issued a supplemental statement of the case (SSOC) 
which includes all evidence added to the record following the 
July 2002 SSOC.  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board, if in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is notified by VA; however, he is hereby notified 
that failure without good cause shown to report for any 
scheduled VA examinations may adversely affect the outcome of 
his claim for entitlement to an initial evaluation greater 
than 30 percent for PTSD.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





